DETAILED ACTION
Claims 1, 3 and 5-11 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maria Ligai on May 27, 2022.
The application has been amended as follows: 
1.	A pair of folding eyeglasses including: 
a frame configured to hold one or more lenses and defining an imaginary plane; 
a first temple piece; 
a first hinge connecting the first temple piece to the frame, wherein the first hinge comprises a first ball and socket joint and is configured to rotate the first temple piece between a first position in which the first temple piece extends substantially perpendicular to the imaginary plane defined by the frame, and a second position in which the first temple piece extends substantially parallel to the imaginary plane defined by the frame; 
a second temple piece; and 
a second hinge connecting the second temple piece to the frame, wherein the second hinge is configured to rotate the second temple piece between a first position in which the second temple piece extends substantially perpendicular to the imaginary plane defined by the frame, and a second position in which the second temple piece extends substantially parallel to the imaginary plane defined by the frame, 
wherein, when in the respective second positions, the first temple piece is positioned on a side of the frame opposite a side of the frame on which the second temple piece is a positioned, 
wherein the first ball and socket joint comprises a single groove that limits a range of motion of the first temple piece between the first position to a single plane, and 
wherein the first hinge is a single hinge with a single pivot point

10. 	The pair of folding eyeglasses according to claim [[1]] 3, wherein the first hinge further comprises a fastener inserted through the ball of the first temple piece located within the socket to retain the ball within the socket.

16.  Cancelled

17.  Cancelled

18.  Cancelled

20.  Cancelled

21.  Cancelled

22.  Cancelled

Reasons for Allowance
The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the pair of folding eyeglasses as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a pair of folding eyeglasses specifically including, as the distinguishing features in combination with the other limitations, attaching the frames and temples using a ball/socket hinge with a single pivot point where the “closed” position of the glasses has the temples on opposite sides of the frames and parallel to the frames, thereby having a “flat” closed position; and the temple’s range of motion is limited by a groove in the ball/socket hinge has that limits the range of motion between an open, i.e. usable, position to a closed, i.e. flat, position a single plane.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to clarify the claims, to avoid possible prior art rejections and to otherwise place the application in condition for allowance.  See co-filed interview summary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herzig US Patent 3,533,687, of record; in regards to inventions with some similarities, but at least failing to disclose the closed/flat position of the temples being on opposite sides of the frame.
Bruchhold foreign patent document DE19629491, of record; in regards to an invention with some similarities, but at least failing to disclose the closed position being flat.
Alford US Patent 7,513,617 of record; in regards to an invention with some similarities, but at least failing to disclose a hinge with a single pivot point.
Chen US Patent Application Publication 2013/0155369, of record; in regards to an invention with some similarities, but at least failing to disclose the range of motion being in a single plane.
Johnson US Patent Application Publication 2016/0246070, of record; in regards to an invention with some similarities, but at least failing to disclose a single hinge with a single pivot point.
Ginocchio US Patent 11,042,043, of record; in regards to an invention with some similarities, but at least failing to disclose the range of motion being in a single plane.
Wei foreign patent document CN109856813, of record, which has a publication date of June 7, 2019, thus is not eligible for subject matter included in the provisional 62/694352 of the instant application filed on July 5, 2018.
Chen US Patent Application Publication 2013/0155369; in regards to inventions with some similarities, but at least failing to disclose the range of motion being in a single plane

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                    May 27, 2022